— In an action to recover damages for personal injuries, the defendant Michael Khalife appeals from a decision of the Supreme Court, Nassau County (Lockman, J.H.O.), dated December 18, 2002, which found that the indemnity clause of a certain lease issued by the defendant BMW Financial Services, N.A., Inc., was enforceable pursuant to CPLR 4544.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]). Smith, J.E, Mc-Ginity, H. Miller and Rivera, JJ., concur.